Citation Nr: 0125993	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a  disorder.  The 
veteran filed a notice of disagreement with that rating 
decision in June 1998.  In July 1998, the RO provided the 
veteran with a Statement of the Case.  The veteran timely 
filed a substantive appeal in August 1998. 

In a December 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder and remanded the claim back to the RO 
for further development and to readujdicate the claim on the 
merits.  The development has been completed and the case is 
ready for final appellate review.  


FINDING OF FACT

A psychiatric disorder, was not present during service nor 
within one year of the veteran's discharge from service and 
is not etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claim under the VCAA has been met.  By 
virtue of the February 2001 Supplemental Statement of the 
Case (SSOC) during the pendency of the appeal, the veteran 
and his representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claim and they have been accorded the 
opportunity to submit such evidence.

In addition, there is sufficient current evidence of record 
with which the Board may make an informed decision.  In this 
regard, numerous VA outpatient reports identified by the 
veteran have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations in 1998.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the veteran has not pointed to 
any such evidence.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to notify VA of the existence of any further 
information that would tend to substantiate his claim.  

Factual Background

Service medical records reflect that in April 1982, the 
veteran denied having a history of a psychiatric disorder.  
In January 1983, the veteran was seen in the dispensary after 
he reported to duty with alcohol on his breath.  At that 
time, a psychiatric evaluation was normal.  The examiner 
recorded diagnoses of job adjustment problem to postal unit 
and an alcohol incident.  A May 1984 discharge examination 
report is negative for any evidence of a psychiatric 
disorder.  

Numerous VA inpatient, outpatient and examination reports, 
dating from 1987-2000, reflect that the veteran had a history 
and current diagnosis of alcohol dependence.  In May 1987, a 
provisional diagnosis of questionable schizophrenia, chronic 
versus acute paranoid type was entered.  A confirmed 
diagnosis of schizophrenia was entered in 1996.  Subsequent 
treatment records reflect diagnoses of organic delusional 
disorder, dependent personality, passive aggressive 
personality disorder were all to be ruled out.  These reports 
also reflect that the veteran had been prescribed an anti-
psychotic drug, Haldol, as part of his treatment.  During a 
VA general medical examination, conducted in April 1998, the 
claims files were made available to the examiner for review.  
The veteran related that he was in good health, and that he 
did not have any injuries or illnesses before, during, or 
after his military service.  The veteran emphatically denied 
having any mental problem.  He related "they have been 
fabricating it for me, and this is tough to deal with."  
After a mental status examination, a diagnosis of 
schizophrenia was entered by the examiner.  An April 1998 VA 
mental disorders examination report reflects that the 
examiner had the last volume of the claims file for review.  
The veteran related a long standing history of drinking and 
drug abuse beginning at age eleven.  The examiner related 
that the veteran had a ten year history of schizophrenia.  
After a mental status examination, a diagnosis of paranoid 
schizophrenia was entered.  None of these reports include an 
opinion establishing a causal or etiological link between any 
of the veteran's psychiatric disorders to his service

Statements, submitted by the veteran's mother and brother, 
dated in April 2000, reflect that the veteran exhibited 
strange behavior after he was discharged from service.  The 
veteran's brother indicated that when the veteran came home 
on leave, he was nervous and that he had reported that 
someone had shot something over his head during a training 
exercise.  
 
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001) 38 C.F.R. § 
3.303 (2001).  Service incurrence or aggravation of a 
psychosis during peacetime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Service medical records are negative for any reference for a 
psychiatric disorder and there is no post-service evidence of 
a psychiatric disorder until 1996, years after service, at 
which time a confirmed diagnosis of schizophrenia was 
recorded.  In addition, the medical evidence is devoid of any 
opinion from a treating physician suggesting that the 
veteran's psychiatric disorder is etiologically related to 
service.  

The only evidence of record supporting a etiological 
relationship between the veteran's psychiatric disorder and 
service consists of the statements of the veteran and his 
mother and brother.  There also is no evidence demonstrating 
that either the veteran or his family members are qualified 
by education or training to offer medical opinions.  
Accordingly, the Board finds that the opinions and the 
statements of the veteran and his mother and brother, to the 
extent that they purport to establish an etiological 
connection between the veteran's psychiatric disorder, lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that application of the evidentiary equipoise 
rule, which mandates that where the evidence is balanced and 
a reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder. 


ORDER

Service connection for a psychiatric disorder is denied.






		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

